Citation Nr: 0104597	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  98-06 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
service-connected residuals of a left shoulder injury (minor) 
prior to March 22, 2000, and entitlement to an evaluation in 
excess of 30 percent for that disability thereafter.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from August 1986 to July 1991.  
His claim originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a May 1997 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia, which granted an 
increased evaluation for the veteran's service-connected 
residuals of left shoulder injury from 10 to 20 percent 
effective April 3, 1997, the date of his claim for increase.  
The veteran disagreed, contending that his condition merited 
a higher evaluation, and this appeal ensued.  In August 1999, 
the Board remanded the claim to the RO for further 
development.  The development has been accomplished, and the 
case has been returned to the Board.  During the course of 
that development, the veteran was granted a 30 percent rating 
for the left shoulder disability, effective from March 22, 
2000.  


FINDINGS OF FACT

1.  From April 3, 19997 to March 22, 2000, the veteran's 
residuals of left shoulder injury (minor) were manifested by 
not more than recurrent dislocation of the humerus at the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movements and limitation of motion at shoulder level.  

2.  As of March 22, 2000, the veteran's residuals of left 
shoulder injury (minor) were manifested by not more than 
limitation of arm motion to 25 degrees from side, without 
evidence of fibrous union or nonunion of the humerus.  




CONCLUSIONS OF LAW

1.  From April 3, 1997 to March 22, 2000, the criteria for an 
evaluation in excess of 20 percent for residuals of left 
shoulder injury (minor) were not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40-4.46, 
4.71a, Diagnostic Code 5202-5201 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

2.  As of March 22, 2000, the criteria for an evaluation in 
excess of 30 percent for residuals of left shoulder injury 
(minor) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5202-5201 (2000); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural and Factual Background

The veteran contends that his service-connected left shoulder 
injury warrants an increased disability rating.  He urges 
that his left shoulder disability creates an exceptional 
situation because he is paralyzed in his lower body as a 
result of injury to the thoracic spine suffered in an 
automobile accident in 1993.  He has testified that it is 
increasingly difficult for him to transfer his body as needed 
since he relies on his upper extremities.  The shoulder now 
dislocates up to three times per week and replacing it is a 
painful exercise, usually requiring the assistance of another 
person.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis 
of disability evaluations is the ability of the body as a 
whole to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2000).

Service medical records show that the veteran injured his 
shoulder in service.  In June 1995, the RO granted service 
connection for residuals of left shoulder injury.  The 
disability was evaluated as 10 percent disabling.  The 
veteran filed the instant claim for an increased evaluation 
in April 1997.  

The veteran was afforded a VA examination in April 1997.  The 
veteran complained that his shoulder dislocated about once a 
week, and that it took him about two days to recover from 
these incidents.  These episodes were painful and rendered 
him essentially bedridden since during these periods he was 
unable to transfer or otherwise care for himself.  The 
examiner noted that the veteran was completely dependent upon 
the mobility of the upper extremities for movement and 
locomotion, and that he was right handed.  The veteran had 
pain with any elevation or rotation movements of the 
shoulder.  Physical examination of the left shoulder revealed 
tenderness to palpation with  crepitations, 1+.  There was 
limited range of motion with flexion to 90 degrees, abduction 
0 to 90 degrees, extension 0 to 90 degrees, and external and 
internal rotation both 0 to 70 degrees.  The left shoulder 
musculature was weak on the ranges of motion and was 
considered 50 percent less than the right shoulder.  The 
assessment was probable rotator cuff tear to the left 
shoulder with chronic subluxation of the left shoulder and 
recurrent dislocation of the left shoulder.  The examiner did 
emphasize that the shoulder problem was, "dramatically 
incapacitating for this patient as he is paraplegic and 
completely dependent on his upper extremities for movement."  
X-rays revealed normal appearing shoulder with mild deformity 
of the left clavicle.  

In September 1998, the veteran provided testimony before the 
undersigned Member of the Board during a video conference on 
the issue of his increased rating for his shoulder.  The 
veteran explained the difficulties his left shoulder injury 
presented in his life.  He discussed how daily tasks were 
rendered more difficult due to the pain and frequent 
dislocating of the left shoulder.  

Subsequent to the hearing, the Board remanded the matter for 
additional development.  Additional VA records obtained as a 
result of the remand include considerable records from 
Huntington VA medical center (VAMC) dating through May 2000.  
All of the VA treatment records, however, show treatment for 
many problems related to the veteran's spinal cord injury.  
There is minimal mention of left shoulder pain.  The veteran 
apparently reported chronic left shoulder dislocation in June 
1999.  The RO, pursuant to the Board remand, asked the 
veteran to provide information concerning his shoulder 
treatment and provided releases.  The veteran did not respond 
to the request and this was noted in the May 2000 rating 
decision and the May 2000 Supplemental Statement of the Case 
provided to him.  

The veteran was afforded a VA examination of his left 
shoulder on March 22, 2000, following several rescheduled 
examination appointments.  Records show that the veteran was 
hospitalized for other non service-connected complications 
and did not know of his earlier scheduled appointments.  The 
examination was finally accomplished while he was 
hospitalized at the VAMC.  At the examination, the veteran 
reported that the shoulder dislocated approximately once or 
twice a week.  He reported that this would happen when 
transferring, when performing bowel care and when reaching 
for a gallon of milk.  He must rotate the shoulder back into 
place when this happens.  The veteran reportedly could propel 
himself in his wheelchair one block on ground level and then 
needed to stop due to shoulder pain.  Two old X-rays were 
reportedly normal with the exception of an old healed 
fracture of the clavicle.  

Physical examination revealed the left upper extremity to be 
intact.  There was tenderness in the left shoulder to deep 
palpation over the deltoid.  Range of motion was abduction to 
25 degrees and forward flexion to 25 degrees.  He reportedly 
could not externally or internally rotate, but this was noted 
to be inconsistent with his statement that he uses his left 
extremity for bowel care which would necessitate rotation.  
He also stated that he could not abduct or flex forward 
further for fear of pain and dislocation.  The examiner 
opined that the functional abilities noted by the veteran 
were more consistent with the ranges of motion found in the 
April 1997 VA examination.  The examiner noted that it was a 
significant that there were no complaints referable to the 
left shoulder injury in the medical record.  The examiner 
opined that all of the findings relevant to the veteran's 
left shoulder were as likely as not related to his service-
connected condition as opposed to an intercurrent and 
unrelated left shoulder injury.  The diagnosis was status 
post injury of the left shoulder.  

II.  Analysis

The Board must consider a series of related laws and 
regulations when evaluating the veteran's claim for an 
increased evaluation.  VA first has a duty to assist the 
veteran in developing facts which are pertinent to that 
claim.  See generally, Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In the 
present case, the Board finds that all relevant facts have 
been properly developed, and that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained.  That evidence includes the 
veteran's service medical records, reports of VA examination, 
treatment records, and statements, testimony, and argument 
made by and on the veteran's behalf.  The Board has not been 
made aware of any additional relevant evidence which is 
available in connection with this appeal.  The veteran has 
not responded to requests for any additional evidence.  
Therefore, no further assistance to the veteran regarding the 
development of evidence is considered warranted.  See 
Veterans Claims Assistance Act of 2000.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  Essentially, when the 
evidence is in relative equipoise, the veteran is accorded 
the benefit of the doubt.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

In this case, the veteran's residuals of left shoulder injury 
have been evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 
5202-5201 (2000).  The Board notes that these codes address 
arm limitation of motion and other impairment of the humerus.  
Diagnostic Code 5201 provides that limitation of the non-
dominant arm midway between the side and shoulder level, or 
at shoulder level, is rated at 20 percent, while the same arm 
limited to 25 degrees from side is rated at 30 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.  Recurrent 
dislocation of the humerus of the non-dominant upper 
extremity at the scapulohumeral joint, with either frequent 
or infrequent guarding warrants a 20 percent rating, while 
fibrous union of the humerus warrants a 40 percent rating, 
nonunion warrants a 50 percent rating, and loss of head of 
the humerus warrants a 70 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5202. 

When evaluating the veteran's symptoms and signs of 
disability, the Board must also consider whether a higher 
disability evaluation is warranted on the basis of functional 
loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. § 4.40 and § 4.45.  Section 4.40 of the Code of 
Federal Regulations provides, in pertinent part, that it is 
"essential that the examination on which ratings are based" 
adequately portray the "functional loss" accompanying the 
purportedly disabling condition which is the subject of the 
claim.  In defining that term, the regulation further states 
that functional loss may be due to "pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant" and that a joint "which becomes painful on use 
must be regarded as seriously disabled."  Sections 4.45 of 
the Code of Federal Regulations provides that to determine 
the factors causing disability of the joints inquiry must be 
directed toward, inter alia, "[p]ain on movement."  38 C.F.R. 
§ 4.45(f).  Thus, pain on use is as important in rating a 
disability as is limitation of motion, since "functional loss 
caused by either factor should be compensated at the same 
rate.  Hence, under the regulations, the functional loss due 
to pain is to be rated at the same level as the functional 
loss where flexion is impeded."  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991)

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that, in 
evaluating a service-connected disability involving a joint 
rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court held that diagnostic codes 
pertaining to range of motion do not subsume 38 C.F.R. § 4.40 
and § 4.45, and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.

The Board finds that the veteran's manifestations of his 
service-connected left shoulder condition equate to a 20 
percent evaluation under the currently assigned diagnostic 
criteria found at Diagnostic Code 5202 until the March 22, 
2000, VA examination.  The Board notes that the totality of 
the veteran's complaints relating to the left shoulder have 
been considered.  Prior to the March 2000 examination, there 
is evidence that the veteran was primarily concerned with 
dislocation and that episodes or flare-ups were defined in 
terms of how many dislocations he had per week.  These are 
considered by the Board to be frequent episodes of 
dislocation.  However, there is little medical evidence of 
these incidences or flare-ups in the record.  In essence, 
while the Board is persuaded that there was frequent 
dislocation, the contentions of pain and symptoms are not 
supported by objective pathology and simply are not 
persuasive as to a higher evaluation.  The Board would note 
that X-rays are essentially negative, and the examination 
report does not indicate medical signs consistent with 
fatigue and weakness on repeated use.  See DeLuca, supra.  

While the March 2000 VA examination report is essentially 
uncontroverted in its support of limitation of motion 
satisfying the rating criteria found at Diagnostic Code 5201 
from the date of examination, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 20 percent prior to March 2000 under any diagnostic 
code.  Although the veteran contends he was similarly 
impaired since he filed his claim for increase, the evidence 
does not support this assertion.  In fact, the veteran's 
representative has pointed out that the veteran reported an 
increase in complaints since he originally filed his claim.  
Range of motion demonstrated on the April 1997 examination 
did not warrant an evaluation in excess of 20 percent.  
Flexion was to 90 degrees, which is essentially shoulder 
height.  Thus, a 20 percent evaluation, and no more, is 
appropriate under Diagnostic Code 5201 for the period from 
April 1997 to March 22, 2000.  Further, while there was 
recurrent dislocation, there was no fibrous union of the 
humerus or loss of head of the humerus to support an 
evaluation over 20 percent under Diagnostic Code 5202 for 
this period.  

Although the veteran has repeatedly testified and made 
written statements to the effect that he is having trouble 
performing transfers and holding a jug of milk, the 
limitations the veteran describes are consistent with 
recurrent dislocation rather than not being able to move 
one's arm more than 25 degrees from the side.  The veteran 
has never indicated that he is incapable of shoulder 
movement, rather, he has candidly explained that certain 
motions are painful and put him at risk of shoulder 
dislocation.  However, the Board believes that these are 
contemplated by the 20 percent evaluation under Diagnostic 
Code 5202.  The examiner in the April 1997 examination 
emphasized that the veteran's shoulder posed a significant 
functional impairment, regardless of the actual degrees of 
limitation of motion found at that time.  However, the lack 
of ongoing complaints or treatment in the claims file are 
significant in that they suggest a lack of functional 
impairment caused by the left shoulder disability.  The 
examiner in March 2000 noted the lack of treatment or 
complaints, and the Board does not identify more than minimal 
mention of the condition in the record.  The Board further 
notes that the record is replete with reference to demanding 
rehabilitation, wound treatment and other serious attendant 
problems related to the veteran's spinal injury.  While we 
recognize the focus was on the veteran's severe non service 
connected disabilities, the lack of mention of complaints in 
extensive records and treatment reports is probative as to 
evaluating the overall functional impact of the service 
connected left shoulder condition, as functional loss is 
contemplated in DeLuca as well as in 38 C.F.R. § 4.40, 4.45.  

Though the Board agrees that the veteran's service-connected 
residuals of left shoulder injury warrant a 30 percent rating 
from the date of the March 2000 examination, it concludes, 
conversely, that the preponderance of the evidence is against 
the veteran's claim for an evaluation in excess of 30 
percent.  There is no evidence of fibrous union or nonunion, 
nor is there loss of the humeral head as required for an 
increased rating under Diagnostic Code 5202.  Other pertinent 
rating codes have been considered, including Diagnostic Code 
5200.  38 C.F.R. § 4.71a, Diagnostic Code 5200 (2000).  
However, in the absence of findings of ankylosis of 
scapulohumeral articulation, there is no basis for a higher 
evaluation.  Id.  In short, the preponderance of the evidence 
is against an evaluation in excess of 30 percent under any 
relevant diagnostic code while this claim has been pending.

Finally, the Board has carefully considered referral for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1), 
which provides for an increased disability evaluation where 
the schedular criteria are deemed inadequate due to such 
related factors as marked interference with employment.  The 
Board acknowledges that this is the main thrust of the 
veteran's appeal and that the RO felt referral was not 
warranted.  The Board also notes that the veteran has been 
found to be totally disabled due non service-connected 
disablement and has been granted special monthly pension on 
account of the need of regular aid and attendance.  The issue 
here concerns rating his service connected shoulder 
disability.  The Board concludes, after careful evaluation of 
the evidence, that referral is not warranted.  38 C.F.R. 
§ 3.321 provides that, to accord justice to the exceptional 
case where the schedular evaluations are found to be 
inadequate, VA is authorized to award an extraschedular 
rating commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  See 38 C.F.R. § 3.321.  While 
the Board is aware of the serious nature of the veteran's 
non-service-connected condition caused by the spinal injury, 
it is compelled to conclude that the schedular evaluations 
are not inadequate to rate the left shoulder in this case.  
Rather, the Board finds that the ratings assigned accurately 
reflect the degree of impairment caused by the left shoulder 
in the body as a whole.  See 38 C.F.R. § 4.10.  An unusual 
disability picture is not presented by the veteran's service-
connected left shoulder condition.  The veteran has submitted 
no objective evidence showing that his service-connected 
shoulder condition has markedly interfered with his 
employment status beyond that interference contemplated by 
the currently assigned evaluations.  He has not been 
hospitalized for his left shoulder problems.  These are the 
standards by which the Board must determine the need for an 
extraschedular evaluation, rather than how the service-
connected disability is essentially made more significant, 
but not more severe, by non service-connected issues.  Given 
these facts, it is the opinion of the Board that the 
veteran's service-connected residuals of left shoulder injury 
have not caused marked interference with his earning 
capacity.  Accordingly, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 20 percent for residuals of a left 
shoulder injury prior to March 22, 2000, is denied.  

An evaluation in excess of 30 percent for residuals of a left 
shoulder injury from March 22, 2000, is denied.


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

